Exhibit 10.1

 

LOGO [g702622g12j76.jpg]

Eighth Amendment to Loan and Security Agreement

 

Borrower:

  

Local Corporation

Krillion, Inc.

Screamin Media Group, Inc.

Date:

   March 27, 2014

 

THIS EIGHTH AMENDMENT TO LOAN DOCUMENTS is entered into between SQUARE 1 BANK
(“Bank”) and the borrower named above (“Borrower”).

The Parties agree to amend the Loan and Security Agreement between them, dated
August 3, 2011 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)

1. Payment of Non-Formula Revolving Line Obligations. On the effective date of
the Eighth Amendment, Borrower shall request a Formula Line Advance. The
proceeds of such Formula Line Advance shall be used to pay in full, on the
effective date of the Eighth Amendment, all outstanding Obligations with respect
to the Non-Formula Revolving Line (the “Non-Formula Payment”), including,
without limitation, all Non-Formula Advances.

2. Modified Advances Under Non-Formula Revolving Line. Upon Bank’s receipt of
the Non-Formula Payment, Section 2.1(c) of the Loan Agreement is amended to read
as follows:

(c) Advances Under Non-Formula Revolving Line. [Omitted].

3. Modified Overadvances. Upon Bank’s receipt of the Non-Formula Payment, the
sentence in Section 2.2 of the Loan Agreement that currently reads as follows:

If the aggregate amount of the outstanding Non-Formula Advances exceeds the
Non-Formula Revolving Line at any time, Borrower shall immediately pay to Bank,
in Cash, the amount of such excess.

is deleted.

 

-1-



--------------------------------------------------------------------------------

  Square 1 Bank       Eighth Amendment to Loan Agreement

 

4. Addition of Weekly Contra Reporting. The following language is hereby added
as Section 6.2(e) of the Loan Agreement and shall read as follows:

(e) Weekly, within 3 days after the end of each week, Borrower shall deliver to
Bank a report, in form satisfactory to Bank, listing Borrower’s Accounts with
respect to which Borrower is liable to the account debtor for goods sold or
services rendered by the account debtor to Borrower and the amount owing to the
account debtor.

5. Modified Financial Covenants. Section 6.7 of the Loan Agreement is amended to
read as follows:

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

(a) EBITDA. For the corresponding months set forth in the table immediately
below, calculated on a cumulative year-to-date basis, an Adjusted EBITDA of not
less than the amounts shown.

 

Applicable Month Ending

  

Minimum Adjusted EBITDA

January 31, 2014

   ($315,000)

February 28, 2014

   ($625,000)

March 31, 2014

   ($725,000)

April 30, 2014

   ($975,000)

May 31, 2014

   ($950,000)

June 30, 2014

   ($950,000)

July 31, 2014

   ($950,000)

August 31, 2014

   ($950,000)

September 30, 2014

   ($850,000)

October 31, 2014

   ($450,000)

November 30, 2014

   $100,000

December 31, 2014

   $750,000

(b) Maximum Annual CAPEX. Borrower’s Capital Expenditures shall not exceed
$3,500,000 for the fiscal year ending December 31, 2014.

Financial Covenants for 2015 shall be set (or reset as appropriate) by Bank in
an amendment of this Agreement, which Borrower hereby agrees to

 

-2-



--------------------------------------------------------------------------------

  Square 1 Bank       Eighth Amendment to Loan Agreement

 

execute, following Bank’s receipt from Borrower of Borrower’s 2015 financial and
operating plan, which shall be approved by Borrower’s board of directors and
delivered to Bank no later than January 15, 2015.

6. Modified Definition of Adjusted EBITDA. The definition of “Adjusted EBITDA”
set forth in Exhibit A to the Loan Agreement is amended to read as follows:

“Adjusted EBITDA” means with respect to any fiscal period an amount equal to
earnings before the sum of (a) tax, plus (b) depreciation and amortization, plus
(c) interest, non-Cash expenses and non-Cash warrant revaluation, plus (d) any
increase (or minus any decrease) in deferred revenue, plus (e) any non-Cash
stock compensation expenses plus (f) any other non-Cash expenses and excluding
(g) the one-time January 2014 severance expense (not to exceed $1,200,000).

7. Modified Definition of Formula Revolving Maturity Date. Upon Bank’s receipt
of the Non-Formula Payment, the definition of “Formula Revolving Maturity Date”
set forth in Exhibit A to the Loan Agreement is amended to read as follows:

“Formula Revolving Maturity Date” means April 2, 2015.

8. Deleted Definitions Regarding Non-Formula Revolving Line. Upon Bank’s receipt
of the Non-Formula Payment, the following definitions set forth in Exhibit A to
the Loan Agreement are deleted: “Non-Formula Advance,” “Non-Formula Revolving
Line,” and “Non-Formula Revolving Maturity Date.”

9. Fee. In consideration for Bank entering into this Amendment, Borrower shall
concurrently pay Bank a fee in the amount of $5,000, which fee is fully earned
as of the date hereof, shall be non-refundable and in addition to all interest
and other fees payable to Bank under the Loan Documents. Bank is authorized to
charge said fee to Borrower’s loan account or any of Borrower’s deposit accounts
with Bank.

10. Representations True. Borrower represents and warrants to Bank that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

11. General Release. In consideration for Bank entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Bank, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them (collectively, the
“Releasees”), from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
known and unknown, which Borrower now has or at any time may hold, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment (collectively, the “Released Claims”). Borrower
hereby irrevocably waives the benefits of any and all statutes and rules of law
to the extent the same provide in substance that a general release does not
extend to claims which the creditor does not know or suspect to exist in its
favor at the time of executing the release and, without limiting the foregoing,
and without limiting the

 

-3-



--------------------------------------------------------------------------------

  Square 1 Bank       Eighth Amendment to Loan Agreement

 

stipulation to governing law in Section 6, Borrower irrevocably waives any
benefits it may have under California Civil Code Section 1542 which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” Borrower represents and warrants that it has not assigned to any
other Person any Released Claim, and agrees to indemnify Bank against any and
all actions, demands, obligations, causes of action, decrees, awards, claims,
liabilities, losses and costs, including but not limited to reasonable
attorneys’ fees of counsel of Bank’s choice and costs, which Bank may sustain or
incur as a result of a breach or purported breach of the foregoing
representation and warranty.

12. No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Bank, except as set forth in Section 1 above.

13. Governing Law; Jurisdiction; Venue. All of the provisions of Section 11 of
the Loan Agreement shall apply to this Amendment, and the same are incorporated
herein by this reference.

14. General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Bank and Borrower, and the other written
documents and agreements between Bank and Borrower set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof. Except as
herein expressly amended, all of the terms and provisions of the Loan Agreement,
and all other documents and agreements between Bank and Borrower shall continue
in full force and effect and the same are hereby ratified and confirmed. This
Amendment may be executed in multiple counterparts, by different parties signing
separate counterparts, and all of the same taken together shall constitute one
and the same agreement.

15. Mutual Waiver of Jury Trial. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER

 

-4-



--------------------------------------------------------------------------------

  Square 1 Bank       Eighth Amendment to Loan Agreement

 

TERM OR PROVISION OF THIS AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS
AMENDMENT SHALL BE UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

 

-5-



--------------------------------------------------------------------------------

  Square 1 Bank       Eighth Amendment to Loan Agreement

 

Borrower:

 

LOCAL CORPORATION

  

Bank:

 

SQUARE 1 BANK

By

Title

  

/s/ Kenneth S. Cragun

Chief Financial Officer

  

By

Title

  

/s/ Peter Moon

Account Executive

Borrower:

 

KRILLION, INC.

  

Borrower:

 

SCREAMIN MEDIA GROUP, INC.

By

Title

  

/s/ Kenneth S. Cragun

Chief Financial Officer

  

By

Title

  

/s/ Kenneth S. Cragun

Chief Financial Officer

[Signature Page—Eighth Amendment to Loan Agreement]

 

-6-